Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (bolding by examiner)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. (bolding by examiner)
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is not narrative in form, including extensive use of reference numerals.  Further, the abstract discusses benefits of the invention relative to the prior art (i.e. “the length of the piping can be shortened.”)  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
“a first evaporation unit” and “a second evaporation unit” in line 2 of claim 1, in line 2 of claim 13, and line 3 of claim 14.  In ¶ 4 of the specification teaches, it is taught that a prior art reference (Japanese Patent No. 5921931) teaches “a cooling coil (evaporation unit)” but the specification does not identify the evaporation units of the present invention (either by name as the “first evaporation unit” and “second evaporation unit”, or as “evaporation units” in general) as a cooling coil or as any other particular structure.  For this reason, refer to the rejections of these claims under 35 U.S.C. 112(a) and (b) set forth below.
“a heat-generating body” in line 3 of claim 1, line 3 of claim 13, and line 4 of claim 14, interpreted as an electronic device, including a server, central processing unit (CPU) or multi-chip module (MCM) as taught in ¶¶ 2 and 28 of the specification and equivalents thereof,
“a first condensation unit” in line 5 of claim 1, line 5 of claim 13, and line 6 of claim 14, interpreted as a radiator as taught in ¶ 38 of the specification and equivalents thereof,
“a second condensation unit” in line 8 of claim 1, line 8 of claim 13, and line 9 of claim 14, interpreted as a radiator as taught in ¶ 39 of the specification and equivalents thereof, and
“a control unit” in line 3 of claim 10.  The specification does not teach any structure corresponding to the claimed control unit.  For this reason, refer to the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that although “a cooling device” as recited in line 1 of claim 1, line 1 of claim 13, and line 2 of claim 14 is written to include a generic placeholder and function, this recitation is not interpreted under 35 U.S.C. 112(f) as each of these claims includes additional recitations of structure which are sufficient to teach the broadly recited function of “cooling”, at least by the inclusion of the condensation units/radiators which cool a gas-phase coolant to produce a liquid-phase coolant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 13, and 14 each recite “a first evaporation unit” and “a second evaporation unit” and these recitations have been interpreted under 35 U.S.C. 112(f).  Although ¶ 4 discusses an evaporator coil, identified parenthetically as an “evaporation unit”, this paragraph specifically discusses the subject matter of Japanese Patent No. 5921931, a prior art reference, rather than discussing the present invention.  As such, this paragraph is not found to teach that the evaporation units of the present invention are “cooling coils” or that evaporation units in general must be embodied as “cooling coils”.  No other portion of the specification includes any other teaching or suggestion of structure for the evaporator coils of the present invention or for evaporator coils in general.  For these reasons, claims 1, 13, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
claim 10 teaches “a control unit” which has been interpreted under 35 U.S.C. 112(f), however the specification includes no description of the physical structure of this control unit, only teaching particular functions and operations to be performed by the control unit (such as providing instructions as taught in ¶ 40, setting outputs as taught in ¶ 44, or performing calculation as taught in ¶ 64.)  The only structure taught for the control unit is this unit connected to other elements of the cooling device “in a wired or wireless manner” as taught in ¶ 52, though this teaching is not sufficient to perform any of the claimed functions of controlling the compressor and/or expansion valve.  For these reasons, claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 2-9, 11-12, and 15 are rejected as depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 14 all recite “a first evaporation unit” and “a second evaporation unit” which have been interpreted under 35 U.S.C. 112(f) but the specification does not include any teaching or identification of the structure performing this function.  For this reason, it is not possible to positively determine what structure would or would not fall within the scope of these teachings including whether the same structure would be applicable as both the first evaporation unit and the second evaporation unit.  For this reason, the scopes of these claims are found to be indefinite and the claims are therefore rejected under 35 U.S.C. 112(b).
Further, in lines 2-4 of claim 1, lines 2-4 of claim 13, and 3-5 of claim 14, it is recited that these “evaporation units” receive heat from “a heat-generating body” and evaporate “an internally stored liquid-phase coolant by heat generated by the heat-generating body” “causing a gas-phase coolant to flow out”.  From this teaching, it is not clear whether these singular recitations of “a heat-generating body”, “an internally stored liquid-phase coolant” and “a gas-phase coolant” refer jointly to the two units or to each unit individually.  That is, it is unclear whether both units receive heat from a single heat-generating body, evaporating a single internally stored liquid-phase cooling which is internal to both units, and generate a single flow of gas-phase coolant, or if each unit receives heat from a separate heat-generating body, evaporates a separate internally stored liquid-phase coolant, and causes a separate gas-phase coolant to flow out.  In addition, it is possible for some combination of these to be true, as heat from a single heat-generating body could be provided to two separate internally stored liquid-phase coolants, for example.  As such, it cannot be positively ascertained what structure is or is not required of the first and second evaporation units even separate from their 
For purposes of examination, the claims have been given their broadest reasonable interpretation consistent with the specification, allowing either individual or shared heat-generating bodies, internally stored liquid-phase coolants, and gas phase coolants.

Claim 10 recites “a control unit” which has been interpreted under 35 U.S.C. 112(f) but the specification does not include any teaching or identification of the structure performing this function.  For this reason, it is not possible to determine what structure would or would not fall within the claimed scope of “a control unit” as set forth in claim 10 and the scope of the claim is thus found to be indefinite.  For this reason, claim 10 is rejected under 35 U.S.C. 112(b).

Claims 2-9, 11-12, and 15 are rejected as depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1-15 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including:
A cooling device comprising a first evaporation unit, and first condensation unit arranged parallel to a second evaporation unit, compressor, second condensation unit and expansion valve, such that a common pipe is arranged between the first evaporation 
However, this claim cannot be considered "allowable" at this time due to the rejections under U.S.C. 112(a) and (b) set forth in this Office Action.  Specifically, the teachings of the first and second “evaporation units” of the independent claims and the “control unit” of claim 10 have been interpreted under 35 U.S.C. 112(f) but the specification does not teach a corresponding structure, causing the claims to fail to comply with the written description requirement and to be indefinite.  These claims are further rejected under 35 U.S.C. 112(b) as the features of the two evaporation units are taught in singular language, making it indefinite how many of each element is required by the system in total.  Additionally, claim 12 has been rejected under 35 U.S.C 112(d) as presenting limitations in the alternative to claim 11 from which it depends rather than further limiting this claim. Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image1.png
    498
    652
    media_image1.png
    Greyscale

US Publication No. 2013/0061620 A1 to Li teaches in fig. 1, shown above, a refrigeration system in which two evaporators (24 and 34) are provided in parallel paths, receiving refrigerant from a common pipe, but teaches this common pipe including a single compressor and condenser rather than each of the branches including its own respective condenser and the compressor being located only on one of the two branches as taught in the instant independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        29 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763